      Case 2:20-cv-00250-MVL-DPC Document 27 Filed 06/11/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 CHRISTEN M. BERGERON                                          CIVIL ACTION
 VERSUS                                                        NO: 20-250
 OCHSNER CLINIC FOUNDATION,                                    SECTION: "S" (2)
 AT AL


                                  ORDER AND REASONS

       Before the court is the Motion to Remand (Rec. Doc. 24) filed by plaintiff. Counsel for

defendants have informed the court that they do not oppose the motion. Accordingly,

       IT IS HEREBY ORDERED that the motion is GRANTED, and this matter is hereby

REMANDED to the Civil District Court for the Parish of Orleans.
                                     11th
       New Orleans, Louisiana, this _____ day of June, 2021.



                         ____________________________________
                              MARY ANN VIAL LEMMON
                          UNITED STATES DISTRICT JUDGE
